Citation Nr: 0727430	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-25 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
bilateral foot condition, to include as secondary to the 
service connected bilateral patellofemoral syndrome with 
status post tibia stress fracture.

2. Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a low back 
condition, to include as secondary to the service connected 
bilateral patellofemoral syndrome with status post tibia 
stress fracture.

4.  Entitlement to service connection for a hip condition, to 
include as secondary to the service connected bilateral 
patellofemoral syndrome with status post tibia stress 
fracture.

5.  Entitlement to service connection for traumatic 
arthritis, to include as secondary to the service connected 
bilateral patellofemoral syndrome with status post tibia 
stress fracture.

6.  Entitlement to an evaluation in excess of 30 percent for 
major depression with adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO, in pertinent part, denied 
the benefits sought on appeal.  

The veteran testified before the Board in May 2007.  The 
transcript has been obtained and associated with the claims 
folder

The August 2004 rating decision also denied service 
connection for tinnitus.  The veteran perfected an appeal 
with respect to the denial.  Service connection was awarded 
for tinnitus in an August 2006 rating decision.  As such, the 
claim is no longer in appellate status.

The Board notes in an April 2003 rating decision, the RO 
awarded an increased 30 percent rating for major depression 
with adjustment disorder.  The veteran maintained that an 
even higher rating was warranted.  In a September 2003 rating 
decision, the RO denied service connection for fibromyalgia.  
The veteran disagreed with the denial.  A statement of the 
case (SOC) was issued in April 2005, which included the 
aforementioned issues.  The veteran did not file a timely VA 
Form 9 and as such, the appeal as to these matters was not 
perfected.  38 C.F.R. § 20.302(b).

In an August 2006 rating decision, the RO readjudicated the 
increased rating claim for major depression with adjustment 
disorder and continued the 30 percent rating.  The veteran 
filed a notice of disagreement (NOD) in April 2007.  It does 
not appear that an SOC has been issued.  Therefore, the Board 
must remand the claim for the issuance of an SOC to the 
veteran to afford due process.  See Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999).   

The claims of entitlement to service connection for a hip 
condition, a low back condition, and the de novo claim for a 
bilateral foot condition are addressed in the REMAND portion 
of the decision below and are REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The June 1998 rating decision, which denied service 
connection for a bilateral foot condition, to include coxa 
vera and genu valgum, was not appealed and has become final.

3.  The evidence submitted since a June 1998 rating decision 
was not previously submitted to agency decisionmakers, is 
neither cumulative nor redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a bilateral foot 
condition.  

4.  The competent and probative evidence of record does not 
contain evidence of a current diagnosis of bilateral hearing 
loss.

5.  The competent and probative evidence of record does not 
contain evidence of a current diagnosis of traumatic 
arthritis.


CONCLUSIONS OF LAW

1.  Evidence received since the final June 1998 rating 
determination, wherein the RO denied the veteran's claim of 
entitlement to service connection for a bilateral foot 
condition, to include coxa vera and genu valgum, is new and 
material, and the veteran's claim for a bilateral foot 
condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 
(2006).

2.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).

3.  The criteria for the establishment of service connection 
for traumatic arthritis are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a bilateral foot 
condition, and the finding that a remand for additional 
development of the claim on the merits is required, the Board 
finds that further discussion of VCAA compliance is not 
warranted at this time.

With regard to the claims of entitlement to service 
connection for bilateral hearing loss and traumatic 
arthritis, the RO provided notice to the veteran in May 2004, 
prior to the decision on appeal, regarding what information 
and evidence was needed to substantiate the claims, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in her possession that pertained to the 
claims.  

An additional VCAA letter was issued in May 2006.  A letter 
advising the veteran of the evidence needed to establish a 
disability rating and effective date was issued in May 2006.   
The case was last readjudicated in a September 2006 
supplemental statement of the case (SSOC).

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the following: the 
veteran's service medical records; post-service VA and 
private medical records; VA examination reports; and a 
transcript from the May 2007 Board hearing.  

Additional VA outpatient treatment records were received by 
the Board in August 2007 after the September 2006 SSOC was 
issued.  While the veteran did not waive initial RO 
consideration of the newly submitted evidence, the Board 
finds that they are not pertinent to the issues on appeal.  
The records are from the Mental Health Clinic.  As such, 
remand for preparation of an SSOC is not necessary.  
38 C.F.R. §§ 19.31; 20.1304(c).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

New and Material Evidence

The veteran seeks to reopen a claim for service connection 
for a bilateral foot condition last denied by the RO in June 
1998.  The veteran did not appeal that decision and it became 
final.  38 C.F.R. § 20.1103 (2006).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened; and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that in its June 1998 rating decision, 
the RO denied service connection for a bilateral foot 
condition, to include coxa vera and genu valgum, on the basis 
that coax vera, genu valgum, and bilateral foot pronation 
were found to exist prior to service.  The RO further found 
the veteran did not have a current diagnosis of a bilateral 
foot condition.    

Of record at the time of the June 1998 rating decision were 
service medical records containing an August 1995 enlistment 
examination that was negative for a bilateral foot condition.  
An October 1997 Report of Medical Board diagnosed the veteran 
with coxa vera, genu valgum, and bilateral foot pronation 
existing prior to service.

A May 1998 VA examination found no evidence of coxa vera, 
genu valgum or bilateral foot pronation.  

Evidence submitted subsequent to the June 1998 rating 
decision includes, among other documents, a June 2006 report 
of VA examination which diagnosed the veteran with plantar 
fasciitis, Achilles tendonitis and pes planovalgus.

A March 2007 VA treatment record indicates a diagnosis of 
Achilles tendonitis and plantar fasciitis were the result of 
the service-connected bilateral knee condition.  It was 
further noted the veteran had marked pronation of the feet.  

As noted above, the June 1998 rating decision denied service 
connection for a bilateral foot condition on the basis that 
coxa vera, genu valgum, and bilateral foot pronation existed 
prior to service.  Moreover, the RO found the veteran did not 
have a current diagnosis of a bilateral foot condition.    

The "new" evidence contains current diagnoses relating to 
the foot, to include plantar fasciitis, Achilles tendonitis 
and pes planovalgus.  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  

The "new" evidence when considered by itself or with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the veteran's claim.  Therefore, 
the veteran's claim of entitlement to service connection for 
a bilateral foot condition is reopened.  See 38 C.F.R. 
§ 3.156(a).  

Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: her multiple contentions, to 
include those raised at the May 2007 Board hearing; the 
veteran's service medical records; post-service VA  and 
private medical records; and reports of VA examination.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting these decisions, there is no 
requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Hearing Loss 

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

The veteran contends that she is entitled to service 
connection for hearing loss.  Specifically, she contends that 
she was exposed to loud noise while performing her duties as 
a deck seaman in the Navy.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for hearing 
loss is not warranted.  In this regard, the veteran's service 
medical records are wholly devoid of complaints, treatments, 
or diagnoses of hearing loss.  A January 1996 reference 
audiogram noted the veteran was not routinely exposed to 
hazardous noise.  During an April 1997 audiological 
evaluation the veteran denied hearing difficulty.  While the 
veteran reported hearing loss on her December 1997 report of 
medical history, the examiner did not find objective hearing 
loss upon audiological evaluation.  

Post service, the veteran has not been diagnosed with hearing 
loss.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes). 

The veteran asserts that she should have been afforded a 
separate audiological examination in connection with her 
claim.  However, the Board finds that a VA examination is not 
necessary in the instant case.  In so concluding, the Board 
notes that VA regulations provide that VA will assist the 
veteran by providing a medical examination or obtaining a 
medical opinion based upon review of the evidence of record 
if VA determines that it is necessary to decide the claim.  
38 C.F.R. 
§ 3.159(c)(4)(i).  The regulations further provide, in 
pertinent part, that a medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (A) Contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
veteran suffered an event, injury, or disease in service; and 
(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because none of the requirements in subsections (A), (B), or 
(C) are met with regard to the claim for service connection 
for hearing loss, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003).  

While the veteran contends that she currently has bilateral 
hearing loss that has been present since her separation from 
active service and is related thereto, her statements do not 
constitute competent evidence of a medical diagnosis or nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence is not in relative equipoise.  As the 
preponderance of the evidence fails to show the current 
existence of hearing loss, service connection must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

Traumatic Arthritis.

The veteran contends that she is entitled to service 
connection for traumatic arthritis.  Specifically, she 
contends that traumatic arthritis is secondary to the service 
connected bilateral patellofemoral syndrome with status post 
tibia stress fracture.  

Service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a non service-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for traumatic 
arthritis is not warranted.  While the veteran does not 
contend that traumatic arthritis is the direct result of 
service, the Board has reviewed the veteran's service medical 
records and finds they are wholly devoid of complaints, 
treatments, or diagnoses of traumatic arthritis.  Moreover, 
there is no evidence of traumatic arthritis that manifested 
to a degree of 10 percent within one year from date of the 
veteran's separation from active duty service to warrant 
service connection on a presumptive basis.  38 C.F.R. §§ 
3.307, 3.309.

Post service, an April 1999 VA outpatient treatment record 
noted the veteran had degenerative joint disease (DJD) of the 
knees; however, there has been no radiographic evidence that 
confirms the assessment.  X-rays, to include those dated in 
May 1998, April 2001, and June 2006 were negative for 
findings of DJD.  Similarly, while a December 2003 entry 
noted DJD of the spine, the veteran refused x-rays upon that 
date to confirm the diagnosis.  

VA outpatient treatment records dated after 2003 do not 
contain any evidence of traumatic arthritis.  Similarly, no 
DJD was found upon VA examination in June 2006.  No pathology 
was demonstrated upon x-ray of the knees taken in conjunction 
with the examination.  

While the veteran contends that she currently has traumatic 
arthritis that is related to her service connected bilateral 
patellofemoral syndrome with status post tibia stress 
fractures, her statements do not constitute competent 
evidence of a medical diagnosis or nexus opinion.  Espiritu, 
2 Vet. App. at 494-95.  The evidence is not in relative 
equipoise.  As the preponderance of the evidence fails to 
show the current existence of traumatic arthritis, service 
connection must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 
Degmetich, 104 F. 3d at 1332.     

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral foot 
condition is reopened, and the appeal is granted to this 
extent only.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for traumatic arthritis is 
denied.




REMAND

Having reopened the veteran's claim of service connection for 
a bilateral foot condition does not end the Board's inquiry.  
Rather, the Board must now consider the merits of the claim 
for service connection.  However, the Board finds that 
additional development is necessary prior to a final 
adjudication of the merits of the veteran's claim, as well as 
the claims for service connection for hip and low back 
conditions.

With regard to the claim of entitlement to service connection 
for a bilateral foot condition, the Board finds that a VA 
examination is necessary.  38 U.S.C.A. § 5103A (d).  In this 
regard, as previously noted, the veteran's August 1995 
enlistment examination was negative for a bilateral foot 
condition.  An October 1997 Report of Medical Board diagnosed 
the veteran with coxa vera, genu valgum, and bilateral foot 
pronation existing prior to service.

Post service, upon VA examination in June 2006, the veteran 
was diagnosed with plantar fasciitis, Achilles tendonitis and 
pes planovalgus.  In March 2007, the veteran was diagnosed 
with Achilles tendonitis and plantar fasciitis.  The VA 
provider opined the conditions were the result of the 
service-connected knee condition.  It was further noted the 
veteran had marked pronation of the feet, which aggravated 
the service connected knee condition.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  

To rebut the presumption of sound condition under section 
1111 of the statute for disorders not noted on the entrance 
or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.

The veteran must be examined for the purpose of having a 
medical specialist express an opinion as to whether pre-
existing coxa vera, genu valgum, and bilateral foot pronation 
was aggravated by her active duty service beyond the natural 
progress of the disease.  38 U.S.C.A. § 5103A (d); 38 C.F.R. 
§ 3.306.

The Board also finds that VA examinations are necessary with 
regard to the claims of entitlement to service connection for 
hip and low back conditions.  38 U.S.C.A. § 5103A (d).  The 
veteran has claimed these conditions are secondary to the 
service connected bilateral patellofemoral syndrome with 
status post tibia stress fracture.  A review of the claims 
folder shows that in April 2000, the veteran was diagnosed 
with low back pain due to a February 2000 motor vehicle 
accident.  In March 2007, lumbar pain was considered a 
consequence of biomechanical stresses of the service-
connected knee disability.  In March 2007, the veteran was 
diagnosed with bilateral hip arthropathy.  See Dorland's 
Illustrated Medical Dictionary 149 (30th ed. 2003) (defining 
"arthropathy" as "any joint disease"). 

The Board finds that clarification is needed regarding the 
exact diagnoses, if any, of either a hip and/or low back 
condition.  The Court has held that the Board is prohibited 
from reaching its own unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  And 
when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Since the Board has determined that medical examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled is required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction an original claim, the 
claim shall be rated based on the evidence of record.   

Finally, as noted in the Introduction, in an August 2006 
rating decision, the RO continued a 30 percent rating for 
major depression with adjustment disorder.  The veteran filed 
an NOD in April 2007.  It does not appear that an SOC has 
been issued.    

Since there has been an initial RO adjudication of the claim 
and an NOD as to its denial, the veteran is entitled to an 
SOC, and the current lack of an SOC with respect to the 
increased rating claim is a procedural defect requiring 
remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2006); see also Manlincon v. West, 12 Vet. App. 238 
(1999).  After the RO has issued the SOC, the claim should be 
returned to the Board only if the veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for an 
examination of the veteran by a VA 
orthopedist to determine the nature and 
etiology of her bilateral foot condition.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All findings 
should be provided in detail, and all 
necessary tests conducted.

Following review of the claims file and 
examination of the veteran, the examiner 
should render an opinion as to whether 
pre-existing coxa vera, genu valgum, and 
bilateral foot pronation underwent a 
permanent increase in severity of the 
underlying disability during the 
veteran's active duty service.  If so, 
the examiner should indicate whether the 
condition worsened beyond the natural 
progress of the disorder and resulted in 
the current diagnoses of plantar 
fasciitis, Achilles tendonitis and pes 
planovalgus.  The examiner should provide 
the complete rationale for any opinions 
expressed.

2.  The AOJ should arrange for an 
examination of the veteran by a VA 
orthopedist to determine the current 
diagnosis and etiology of any low back 
condition present.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All findings should be 
provided in detail, and all necessary 
tests conducted.

Following review of the claims file and 
examination of the veteran, the examiner 
should render an opinion as to whether 
the veteran currently has a low back 
condition and if so, whether it is at 
least as likely as not related to the 
veteran's period of active duty service 
or proximately due to or the result of 
the service connected bilateral 
patellofemoral pain syndrome with status 
post tibia stress fractures.  The term, 
"as likely as not," does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the examiner's 
conclusion as it is to find against it.  
The examiner should provide complete 
rationale for all conclusions reached.
  
3.  The AOJ should arrange for an 
examination of the veteran by a VA 
orthopedist to determine the current 
diagnosis and etiology of any hip 
condition present.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All findings should be 
provided in detail, and all necessary 
tests conducted.

Following review of the claims file and 
examination of the veteran, the examiner 
should render an opinion as to the 
specific hip condition underlying the 
diagnosis of bilateral hip arthropathy 
and whether any currently diagnosed 
disorder is at least as likely as not 
related to the veteran's period of active 
duty service or proximately due to or the 
result of the service connected bilateral 
patellofemoral pain syndrome with status 
post tibia stress fractures.  The term, 
"as likely as not," does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the examiner's 
conclusion as it is to find against it.  
The examiner should provide complete 
rationale for all conclusions reached.

4.  Thereafter, after the completion of 
any indicated additional development, the 
AOJ should readjudicate claims on appeal.  
If the benefits sought 
on appeal remain denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  Appropriate time is to be 
allowed for response.

5.  The AOJ should issue an SOC, so that 
the veteran may have the opportunity to 
complete an appeal on the issue of 
entitlement to an evaluation in excess of 
30 percent for major depression with 
adjustment disorder by filing a timely 
substantive appeal if she so desires.  
This issue should only be certified to 
the Board if a timely substantive appeal 
is received.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


